By the Court,
Martin, J. alone.
Judge Moreau cannot appear as counsel in this case. The act of 1808, chap. 30, sect. 8, prohibits a Parish Judge to appear “ in any case of appeal from a decision had before him.” But the French part goes further: it forbids him de s'y presenter pour les affaires qui auraient été déja portees a leur tribunal—to appear in any affair which may have been brought in their respective Courts.
In this territory the laws are passed in both *144the French and English languages, and the signatures of the President and Speaker, as well as the approbation of the Governor, are put to a hill drawn in each language. There are therefore two originals of the same strength and validity, neither can control the other—they must be taken as two laws on the same subject, and construed together. The Parish Judge being excluded by the French part, is as well excluded as if be had been so in both originals.